ORDER

PER CURIAM.
Ronald Culver (hereinafter, “Culver”) appeals from the judgment entered against him in favor of Southwestern Bell Yellow Pages (hereinafter, “SWB”) on SWB’s breach of contract action. Culver claims the trial court erred in forcing him to elect between his counterclaims for negligent misrepresentation and fraudulent misrepresentation and in failing to instruct the jury on his claim for negligent misrepresentation.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find that the trial court did not abuse its discretion in refusing to submit the negligent misrepresentation instruction. Hack*34man v. Kindrick, 882 S.W.2d 157, 159 (Mo.App. E.D.1994). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).